Citation Nr: 0902871	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for impotency, to 
include as secondary to type II diabetes mellitus.

3.  Entitlement to a compensable evaluation for vasomotor 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974, from April 1974 to June 1979, from April 1981 to March 
1985 and from March 1985 to April 1993, including service in 
the United States Navy in the waters outside Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  The case had since been transferred to the Pittsburgh, 
Pennsylvania VARO, as the veteran resided in Germany.  During 
the pendency of this appeal, in a March 2007 letter, the 
veteran reported that he now resides in Waldorf, Maryland.

In the May 2003 decision, the Denver VARO reduced the 
evaluation for vasomotor rhinitis from 10 percent to zero 
percent, effective from May 2002.  It is fully evident from 
the February 2005 Statement of the Case and the veteran's own 
submissions, however, that this appeal addressed only the 
current evaluation, rather than the propriety of the 
reductions.  The propriety of the reduction will therefore 
not be addressed in this decision.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.

In the present case, the Haas case has impacted the claims of 
entitlement to service connection for type II diabetes 
mellitus and for impotency as secondary to type II diabetes 
mellitus.  As the Haas litigation has concluded, the Board 
will proceed at this time with adjudication these claims.

The issues of service connection for type II diabetes 
mellitus and impotency, to include as secondary to type II 
diabetes mellitus, being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's vasomotor rhinitis is productive of a small 
polyp in the right maxillary sinus.


CONCLUSION OF LAW

Resolving all benefit of the doubt in favor of the veteran, 
the criteria for a 30 percent evaluation for vasomotor 
rhinitis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.97, Diagnostic Code 6522 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in August 2002, prior to the 
adjudication of his claims in the May 2003 rating decision at 
issue.  Additional VCAA letters were sent to the veteran in 
April 2005 and March 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and March 2008, pertaining to the downstream 
disability rating and effective date elements of his claims.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the August 
2002, April 2005 and March 2008 VCAA letters did not satisfy 
all of the elements required by the recent Vazquez-Flores 
decision.  Nonetheless, the veteran was not prejudiced in 
this instance, as the August 2002, April 2005 and March 2008 
letters did provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) to 
support his claim for increased compensation.  In addition, 
the February 2005 Statement of the Case provided the veteran 
with the specific rating criteria for his service-connected 
disability and explained how the relevant diagnostic code 
would be applied.  These factors combine to demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  The 
evidence includes service medical records, private medical 
records, VA outpatient treatment reports, VA examinations, 
and statements from the veteran and his representative citing 
that the veteran's recent VA examination noted the presence 
of polyps.  Based on this evidence, the Board is satisfied 
that the veteran had actual knowledge of what was necessary 
to substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
medical records, VA outpatient treatment reports, VA 
examinations, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The veteran is currently evaluated under Diagnostic Code 6522 
which provides ratings for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, is rated 10 
percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 
(2008).

Analysis

The veteran contends that he is entitled to a compensable 
rating for his current vasomotor rhinitis.  

VA outpatient treatment reports from July 2001 to February 
2005 and private medical records from February 2001 to May 
2006 reflect the veteran was variously treated for and 
diagnosed with nasal congestion, post-nasal drip secondary to 
sinus infection, chronic rhinitis, sinus congestion and 
shortness of breath.  A March 2006 private medical report 
reflects the veteran was taken to the emergency room for 
chest pain and shortness of breath, though no rhinitis 
symptoms were treated.  A May 2006 private medical record 
noted the veteran was treated for hyperplastic nasal 
turbinates, septal border, chronic maxillary sinusitis and 
sleep apnea with exclusion of allergic rhinitis. 

In a November 2002 VA examination, the veteran reported using 
Flonase nasal spray, two times a day, which improved his 
symptoms but he continued to have post-nasal drip and the 
occasional bloody discharge from his nose.  A physical 
examination of the nose revealed moist nasal mucosa with no 
polyps or obstructions.  The veteran was diagnosed with 
vasomotor rhinitis, controlled on daily steroid inhalers.  

In a June 2008 VA examination the veteran complained of nasal 
airway obstruction.  A physical examination of the nose 
revealed septal deviation of approximately 15 percent to the 
right, with no polyps visible and thick secretions in the 
right nasal passage.  The veteran was diagnosed with a 
deviated nasal septum, vasomotor rhinitis and small polyp in 
the right maxillary sinus. 

After a careful review of the record and resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's vasomotor rhinitis warrants a rating of 30 
percent under Diagnostic Code 6522.  38 C.F.R. § 4.97.  In 
this regard, the Board notes that while no polyps were 
visible during a physical examination of the nose, the June 
2008 VA examiner specifically diagnosed a small polyp in the 
right maxillary sinus.  As such, the Board will resolve all 
benefit of the doubt in favor of the veteran in finding that 
vasomotor rhinitis more nearly approximates a 30 percent 
evaluation under Diagnostic Code 6522 as there is evidence of 
vasomotor rhinitis found with polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  The Board also notes that this is the 
maximum evaluation assignable under Diagnostic Code 6522.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a rating of 30 percent for vasomotor 
rhinitis are met.




ORDER

Entitlement to a 30 percent evaluation for vasomotor rhinitis 
is granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims for 
service connection for a type II diabetes mellitus and 
impotency, to include as secondary to type II diabetes 
mellitus.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

The evidence of record reflects that the veteran did not 
serve in the Republic of Vietnam, though he did serve in the 
waters outside of Vietnam during the Vietnam era.  Thus 
exposure to herbicides may not be presumed.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Service personnel records do not reflect any reports of 
exposure to Agent Orange or herbicides.  In addition, service 
medical records were absent of any treatment for type II 
diabetes mellitus or Agent Orange exposure.  In particular, a 
January 1987 service treatment report noted "rule out 
diabetes" in the diagnosis.  No further testing was provided 
to rule out the possibility of diabetes.

VA outpatient treatment reports from July 2001 to February 
2005 as well as private treatment reports from February 1999 
to May 1994 reflect that the veteran was initially diagnosed 
with probable diabetes in November 2000 and subsequently 
treated for and diagnosed with type II diabetes mellitus.  

In a November 2002 VA examination, the veteran was diagnosed 
with type II diabetes mellitus, diagnosed in August 2001 
controlled on diet and medication and associated with 
residuals of impotence.  The veteran was also diagnosed with 
impotence at this time.

In considering the finding of a possible diabetes condition 
during active service which was not ultimately ruled out, 
current treatment for type II diabetes mellitus and the lay 
statements of a relationship to service, a VA examination is 
necessary to obtain an opinion as to whether the veteran's 
current type II diabetes is related to or aggravated by his 
military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

As the issue of service connection for type II diabetes 
mellitus is being remanded for further development, the issue 
of service connection for impotency, to include as secondary 
to type II diabetes mellitus should also be remanded and, 
pending the findings of the VA examination, readjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his type II diabetes 
mellitus.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of the January 1987 
service treatment report noting "rule out 
diabetes."  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the veteran's 
current type II diabetes is related to his 
active military service.  A complete 
rationale for any opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


